Citation Nr: 1036188	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  10-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2010 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's claim 
for one-time payment from the Filipino Veterans Equity 
Compensation Fund.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him 
to payment from the Filipino Veterans Equity Compensation Fund.  
38 U.S.C.A. §§ 101, 5107 (West 2002); C.F.R. § 3.203 (2009); Pub. 
L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where the appellant alleges recognized 
guerrilla service or service in the Philippine Army during World 
War II, VA is obligated by the VCAA to inform the appellant of 
the information or evidence necessary to prove the element of 
veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) 
("Since veteran status is frequently a dispositive issue in 
claims filed by Philippine claimants, some tailoring of VCAA 
notice concerning proof of veteran status is necessary in most, 
if not all, cases.").

In this case, although the appellant was not provided with the 
required notification prior to the initial adjudication of his 
claim, the Board finds that no prejudice has resulted.  In a 
January 2010 letter, the RO explained that verification of 
military service was the responsibility of the National Personnel 
Records Center (NPRC) and its findings were binding on VA.  
Because NPRC had certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed Forces 
during World War II, he was not legally entitled to payment from 
the Filipino Veterans Equity Compensation Fund.  

After affording the appellant the opportunity to submit 
additional evidence and argument, the RO reconsidered his claim 
in the June 2010 Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 
Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an Statement of 
the Case, is sufficient to cure a timing defect).

Moreover, to the extent that the notification provided to the 
appellant did not include specific information regarding veteran 
status, the Board finds that such error is not prejudicial.  As 
set forth in more detail below, the service department has twice 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during World 
War II.  VA is bound by this certification.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 
("The Federal Circuit's decision in Soria recognizes that 
service department certifications that Philippine service either 
qualifies or does not qualify the claimant for veteran status are 
conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  

In light of the binding certification, any VCAA notification 
error is non-prejudicial as the appellant is not entitled to 
benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 
229 (2003); see also Palor, 21 Vet. App. at 332-33 ("Therefore, 
in assessing whether the appellant was prejudiced by VA's failure 
to notify him of the various methods available for proving 
Philippine veteran status, the Court can conclude only that 
because the appellant is currently ineligible for VA benefits as 
a matter of law based on the [the service department's] refusal 
to certify the appellant's service, he was not prejudiced by the 
section 5103(a) notice error.").

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in the 
development of a claim.  This includes assisting the claimant in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with the 
claims file.  As set forth in more detail below, the service 
department has twice certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed Forces 
during World War II.  The initial certification was in November 
2009.  After the appellant submitted additional information, the 
RO again contacted the service department and requested 
reverification of service for the appellant.  See Capellan v. 
Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the 
duty to assist requires that new evidence submitted by a claimant 
in support of a request for verification of service from the 
service department must be submitted to the service department 
for review).  In requesting this recertification, the RO provided 
NPRC with the pertinent records for reference.  See June 2010 
Statement of the Case.  As set forth in more detail below, the 
service department responded that no change was warranted in the 
prior negative certification.  Since that negative certification, 
the appellant has produced no additional information which would 
warrant a third request to NPRC.  

The appellant has identified no other pertinent evidence, nor is 
there any indication of relevant, outstanding evidence.  Given 
the nature of the issue on appeal, the Board finds that there is 
no need for a VA medical opinion.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  No 
reasonable possibility exists that any additional assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Board further notes that 
the Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  As set forth in more detail below, the 
appellant's appeal must be denied as a matter of law.  




Background

The record on appeal shows that in March 2009, the appellant 
submitted an application for one-time payment from the Filipino 
Veterans Equity Compensation Fund based on service in the 
Philippine Commonwealth Army.  Specifically, he reported that he 
had served in the 7th School Squadron, Philippine Army Air Corps, 
from June 1941 to May 1965.  

In support of his application, the appellant submitted various 
documents, including May 1983 affidavits from two individuals who 
indicated that they knew that the appellant had been inducted 
into the U.S. Armed Forces of the Far East in August 1941 as an 
officer; copies of his membership cards in various Philippine 
veterans organizations; and various Philippine military 
documents.  

Upon receipt of his claim, the RO contacted the service 
department and requested verification of the appellant's reported 
military service.  In November 2009, the service department 
responded that the appellant had had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  Based on this negative certification, in January 2010, 
the RO denied his claim.

The appellant appealed the RO's determination.  In support of his 
appeal, he submitted a copy of an August 1947 document 
purportedly from the U.S. Army Forces Western Pacific Recovered 
Personnel Division noting that the appellant was a member of the 
Philippine Army ordered into the service of the Armed Forces of 
the United States.  

Upon receipt of this additional information, the RO again 
contacted the service department and requested reverification of 
the appellant's reported military service.  In its request, the 
RO included the information provided by the appellant, including 
the August 1947 document purportedly from the U.S. Army Forces 
Western Pacific Recovered Personnel Division.  In April 2010, the 
NPRC again responded that the appellant had had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of the 
United States.  

Based on that certification, the RO confirmed its previous 
denial.  The appellant perfected an appeal in February 2010.  He 
argued that VA should not base its decision solely on 
verification of the NPRC because records may be incomplete due to 
"mass and chaotic evacuation of all Government and Military 
personnel and pertinent files/records when the Japanese Forces 
nearing the perimeter of the Capital City."  


Applicable Law

The Philippine islands became a United States possession in 1898 
when they were ceded from Spain following the Spanish-American 
War.  During World War II, various military units, including the 
regular Philippine Scouts, the new Philippine Scouts, the 
Guerrilla Services, and more than 100,000 members of the 
Philippine Commonwealth Army, were called into the service of the 
United States Armed Forces of the Far East by President Franklin 
D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 
3825 (Aug. 1, 1941).  Current law, however, provides that the 
service of certain Filipino veterans does not entitle them to 
receive full benefits administered by the Secretary U.S. 
Department of Veterans Affairs.  38 U.S.C.A. §  107 (West 2002).  

On February 17, 2009, the President signed the American Recovery 
and Reinvestment Act, intended for "job preservation and 
creation, infrastructure and investment, energy efficiency and 
science, assistance to the unemployed, and State and local fiscal 
stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  
The legislation included a provision for the creation of the 
Filipino Veterans Equity Compensation Fund, providing one time 
payments to "eligible persons" in the amount of $9,000 for non-
United States citizens, or $15,000 for United States citizens.  
Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served before 
July 1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant to 
the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States; or 
who served in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  
Additionally, the person must have been discharged or released 
from such service under conditions other than dishonorable.  Pub. 
L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The Act further directs the Secretary to "administer the 
provisions of this section in a manner consistent with applicable 
provisions of title 38, United States Code, and other provisions 
of law, and shall apply the definitions in section 101 of such 
title in the administration of such provisions, except to the 
extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations 
with respect to the nature and extent of proof and evidence and 
the method of taking and furnishing them in order to establish 
the right to benefits" under the laws administered by VA."  38 
U.S.C. § 501(a)(1) (West 2002).  Pursuant to that authority, the 
Secretary has prescribed regulatory provisions governing the 
evidentiary requirements for establishing the requisite service 
for VA benefits purposes.  

That regulation provides that for the purpose of establishing 
entitlement to benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  (1) 
the evidence is a document issued by the service department, (2) 
the document contains needed information as to length, time and 
character of service; and (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2009).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document may 
be accepted without verification if the document shows, in 
addition to meeting the above requirements, (1) service of four 
months or more, or (2) discharge for disability incurred in the 
line of duty, or (3) 90 days creditable service based on records 
from the service department such as hospitalization for ninety 
days for a line of duty disability.  38 C.F.R. § 3.203(b).  When 
the claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2009).

The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. 
App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has reached the same conclusion.  See e.g. Soria v. 
Brown, 118 Fed. 3rd 747, 749 (Fed. Cir. 1997) (noting that 
"[b]ecause the United States Department of the Army refused to 
certify [the claimant's] alleged service in the Philippine Army, 
the VA properly refused to consider his claim for veterans' 
benefits based on that service.").  


Analysis

As set forth above, the NPRC has twice certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  VA is bound by that 
certification.  

The Board has carefully considered the documentation submitted by 
the appellant, but notes that it fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  
None of the documents originally submitted by the appellant, 
including the May 1983 affidavits and various Philippine military 
documents, was issued by the service department.  The document 
subsequently submitted by the appellant, a copy of an August 1947 
document purportedly from the U.S. Army Forces Western Pacific 
Recovered Personnel Division, does not appear to be genuine and 
the information contained in it is not accurate.  In that regard, 
the NPRC reviewed the document and nonetheless certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  

In view of the foregoing, the Board finds that the documents 
submitted by the appellant may not be accepted as verification of 
service for the purpose of determining eligibility for benefits 
administered by the Secretary of VA, including the one-time 
payment from the Filipino Veterans Equity Compensation Fund.  

As the service department has certified that the appellant did 
not have the requisite service to qualify him for payment from 
the Filipino Veterans Equity Compensation Fund, the appeal must 
be denied.  Where, as here, the law is dispositive, the claim 
must be denied due to an absence of legal entitlement.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In reaching its determination, the Board has also considered the 
appellant's arguments to the effect that VA should not base its 
decision solely on the certification from NPRC, given that its 
records may be incomplete.  The Board, however, is bound by that 
certification.  As the Federal Circuit has noted, "if the United 
States service department refuses to verify the applicant's 
claimed service, the applicant's only recourse lies within the 
relevant service department, not the VA."  Id. 




ORDER

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


